OPINION
Per CURIAM:
This cause comes to this court at this time upon the motion of the defendants-appellees to dismiss the appeal of the plaintiff on the ground that the matter appealed from is not a final order. This arises from the agreement described in a Per Curiam opinion ruling on the Motion No. 10177, Case No. 22629 in this court.
The several defendants except the corporate defendant, filed motions each on their own behalf to reform; to separately state and number; to make definite and certain; to require plaintiff to elect, and to strike. To these motions the plaintiff filed a motion to consolidate all of the defendants’ motions. The court of common pleas overruled the motion of *595plaintiff to consolidate and ordered the plaintiff to proceed in the regular order. From this order the plaintiff appeals to this court, claiming that the court abused its discretion in overruling plaintiff’s motion to consolidate.
We are of the opinion that the order of the court is an interlocutory order concerning a matter fully and completely within the jurisdiction of the trial court. By statute, the court may in its discretion grant or overrule such a motion.
It is our conclusion that the motion to dismiss the appeal should be granted.
Further we find no reasonable grounds for bringing this appeal and the same is dismissed at plaintiff’s costs. Exceptions noted.
SKEEL, PJ, HURD, J, THOMPSON, J, concur.